Exhibit 10.1



AMENDED AND RESTATED

EMPLOYMENT AGREEMENT

        THIS EMPLOYMENT AGREEMENT, is entered into as of this 4th day of May,
2006 by and between Textron Inc. (the "Company"), a Delaware corporation having
its principal office at 40 Westminster Street, Providence, Rhode Island 02903
and Mary L. Howell residing at 4605 Rock Spring Road, Arlington, Virginia 22207
(the "Executive").

W I T N E S S E T H

:



        WHEREAS, the Executive is presently employed by the Company;

        WHEREAS, the Company desires to continue to employ the Executive and the
Executive is willing to continue to be employed by the Company;

        WHEREAS, the Company and the Executive entered into an employment
agreement as of July 23, 1998 (the "Employment Agreement"); and

        WHEREAS, the Company and the Executive desire to set forth the terms and
conditions of such continued employment in this Amended and Restated Employment
Agreement (the "Agreement").

        NOW THEREFORE, in consideration of the foregoing and of the mutual
covenants and agreements of the parties set forth in this Agreement, and of
other good and valuable consideration, the adequacy and receipt of which is
acknowledged, the parties hereto agree as follows:

1. Term of Employment

        The Company hereby agrees to continue to employ the Executive and the
Executive hereby accepts continued employment, in accordance with the terms and
conditions set forth herein, for a term (the "Employment Term") commencing on
the date hereof (the "Effective Date") and terminating, unless otherwise
terminated earlier in accordance with Section 5 hereof, on the third anniversary
of the Effective Date (the "Original Employment Term"), provided that the
Employment Term shall be automatically extended, subject to earlier termination
as provided in Section 5 hereof, for successive additional one (1) year periods
(the "Additional Terms"), unless, at least ninety (90) days prior to the end of
the Original Employment Term or the then Additional Term, the Company or the
Executive has notified the other in writing that the Employment Term shall
terminate at the end of the then current term.

2. Position and Responsibilities

        During the Employment Term, the Executive shall serve as the Executive
Vice President - Government and International of the Company or in such higher
capacity as agreed by the Company and the Executive. The Executive shall report
exclusively to the Chief Executive Officer and the Board of Directors of the
Company (the "Board"). The Executive shall, to the extent appointed or elected,
serve on the Board as a director and as a member of any committee of the Board,
in each case, without additional compensation. The Executive shall, to the
extent appointed or elected, serve as a director or as a member of any committee
of the board (or the equivalent bodies in a non-corporate subsidiary or
affiliate) of any of the Company's subsidiaries or affiliates and as an officer
or employee (in a capacity commensurate with her position with the Company) of
any such subsidiaries or affiliates, in all cases, without additional
compensation or benefits and any compensation paid to the Executive, or benefits
provided to the Executive, in such capacities shall be a credit with regard to
the amounts due hereunder from the Company. The Executive shall have duties,
authorities and responsibilities generally commensurate with the duties,
authorities and responsibilities of persons in similar capacities in similarly
sized companies subject to the By-laws of the Company and the organizational
structure of the Company. The Executive shall devote substantially all of her
business time, attention and energies to the performance of her duties
hereunder, provided the foregoing will not prevent the Executive from
participating in charitable, community or industry affairs, from managing her
and her family's personal passive investments, and (with the consent of the
Chief Executive Officer or the Organization and Compensation Committee (or its
successor) of the Board (the "O&C Committee"), which consent will not be
unreasonably withheld, conditioned or delayed) serving on the board of directors
of other companies, provided that these activities do not materially interfere
with the performance of her duties hereunder or create a potential business
conflict or the appearance thereof. The Company has consented to the Executive's
services on the boards of directors, if any, on which the Executive currently
serves, which boards the Executive has disclosed in writing to the O&C
Committee. The Executive may retain any compensation or benefits received as a
result of consented to service as a director of entities not related to the
Company.

3. Compensation and Benefits

        During the Employment Term, the Company shall pay and provide the
Executive the following:

3.1 Base Salary. The Company shall pay the Executive a base salary (the "Base
Salary") in an amount which shall be established from time to time by the O&C
Committee (or as otherwise designated by the Board), provided, however, that
such base salary rate shall not be less than her current rate of base salary.
Base Salary shall be paid to the Executive in accordance with the Company's
normal payroll practices for executives. Base Salary shall be reviewed at least
annually to ascertain whether, in the judgment of the reviewing committee, such
Base Salary should be increased. If so increased, Base Salary shall not be
thereafter decreased and shall thereafter, as increased, be the Base Salary
hereunder.

3.2 Annual Bonus. The Company shall provide the Executive with the opportunity
to earn an annual cash bonus under the Company's current annual incentive
compensation plan for executives or a replacement plan therefor at a level
commensurate with her position, provided that the minimum annual target award
payable upon the achievement of reasonably attainable objective performance
goals shall be at least fifty percent (50%) of Base Salary.

3.3 Long-Term Incentives. The Company shall provide the Executive the
opportunity to earn long-term incentive awards under the current equity and cash
based plans and programs or replacements therefor at a level commensurate with
the current aggregate opportunity being provided to the Executive.

3.4 Employee Benefits. The Executive shall, to the extent eligible, be entitled
to participate at a level commensurate with her position in all employee benefit
welfare and retirement plans and programs, as well as equity plans, generally
provided by the Company to its senior executives in accordance with the terms
thereof as in effect from time to time. Such plans and programs currently
include, without limitation, the Amended and Restated Supplemental Retirement
Plan for Textron Inc. Key Executives (the "SERP"), the 1994 Long-Term Incentive
Plan, the Key Executive Program (including the Deferred Income Plan, the
Supplemental Benefits Plan (the "SBP") and the Survivor Benefit Plan), group
term life insurance plan, comprehensive health, major medical, vision and dental
insurance plans and short-term and long-term disability plans. Notwithstanding
anything in the SERP, Performance Share Units granted after 2005 shall not be
considered when determining the benefit under the SERP.

3.5 Vacation. The Executive shall be entitled to paid vacation in accordance
with the standard written policies of the Company with regard to vacations of
executives, but in no event less than four (4) weeks per calendar year.

3.6 Perquisites. The Company shall provide to the Executive, at the Company's
cost, all perquisites to which other senior executives of the Company are
generally entitled to receive and such other perquisites which are suitable to
the character of the Executive's position with the Company and adequate for the
performance of her duties hereunder but not less than the level being provided
on the date hereof except as otherwise required because of changes in law. To
the extent legally permissible, the Company shall not treat such amounts as
income to the Executive.

3.7 Right to Change Plans. The Company shall not be obligated by reason of this
Section 3 to institute, maintain, or refrain from changing, amending, or
discontinuing any benefit plan, program, or perquisite, so long as such changes
are similarly applicable to executive employees generally and provided that the
benefits or additional credit specifically as set forth in Section 3.8 below
shall not be diminished.

4. Expenses

        Upon submission of appropriate documentation, in accordance with its
policies in effect from time to time, the Company shall pay, or reimburse, the
Executive for all ordinary and necessary expenses, in a reasonable amount, which
the Executive incurs in performing her duties under this Agreement including,
but not limited to, travel, entertainment, professional dues and subscriptions,
and all dues, fees, and expenses associated with membership in various
professional, business, and civic associations and societies in which the
Executive participates in accordance with the Company's policies in effect from
time to time.

5. Termination of Employment

        The Executive's employment with the Company (including but not limited
to any subsidiary or affiliate or the Company) and the Employment Term shall
terminate upon the occurrence of the first of the following events:

(a)    Automatically on the date of the Executive's death.

(b)    Upon thirty (30) days' written notice by the Company to the Executive of
a termination due to Disability, provided such notice is delivered during the
period of Disability. The term "Disability" shall mean, for purposes of this
Agreement, the inability of the Executive, due to injury, illness, disease or
bodily or mental infirmity, to engage in the performance of her material duties
of employment with the Company as contemplated by Section 2 herein for a period
of more than one hundred eighty (180) consecutive days or for a period that is
reasonably expected to exist for a period of more than one hundred eighty (180)
consecutive days, provided that interim returns to work of less than ten (10)
consecutive business days in duration shall not be deemed to interfere with a
determination of consecutive absent days if the reason for absence before and
after the interim return are the same. The existence or non-existence of a
Disability shall be determined by a physician agreed upon in good faith by the
Executive (or her representatives) and the Company. It is expressly understood
that the Disability of the Executive for a period of one hundred eighty (180)
consecutive days or less shall not constitute a failure by her to perform her
duties hereunder and shall not be deemed a breach or default and the Executive
shall receive full compensation for any such period of Disability or for any
other temporary illness or incapacity during the term of this Agreement.

(c)     Immediately upon written notice by the Company to the Executive of a
termination due to her retirement at or after the Executive's attainment of age
sixty-five (65).

(d)     Immediately upon written notice by the Company to the Executive of a
termination for Cause, provided such notice is given within ninety (90) days
after the discovery by the Board or the Chief Executive Officer of the Cause
event and has been approved by the O&C Committee at a meeting at which the
Executive and her counsel had the right to appear and address such meeting after
receiving at least five (5) business days written notice of the meeting and
reasonable detail of the facts and circumstances claimed to provide a basis for
such termination. The term "Cause" shall mean, for purposes of this Agreement:
(i) an act or acts of willful misrepresentation, fraud or willful dishonesty
(other than good faith expense account disputes) by the Executive which in any
case is intended to result in her or another person or entity's substantial
personal enrichment at the expense of the Company; (ii) any willful misconduct
by the Executive with regard to the Company, its business, assets or employees
that has, or was intended to have, a material adverse impact (economic or
otherwise) on the Company; (iii) any material, willful and knowing violation by
the Executive of (x) the Company's Business Conduct Guidelines, or (y) any of
her fiduciary duties to the Company which in either case has, or was intended to
have, a material adverse impact (economic or otherwise) on the Company; (iv) the
willful or reckless behavior of the Executive with regard to a matter of a
material nature which has a material adverse impact (economic or otherwise) on
the Company; (v) the Executive's willful failure to attempt to perform her
duties under Section 2 hereof or her willful failure to attempt to follow the
legal written direction of the Board, which in either case is not remedied
within ten (10) days after receipt by the Executive of a written notice from the
Company specifying the details thereof; (vi) the Executive's conviction of, or
pleading nolo contendere or guilty to, a felony (other than (x) a traffic
infraction or (y) vicarious liability solely as a result of her position
provided the Executive did not have actual knowledge of the actions or inactions
creating the violation of the law or the Executive relied in good faith on the
advice of counsel with regard to the legality of such action or inaction (or the
advice of other specifically qualified professionals as to the appropriate or
proper action or inaction to take with regard to matters which are not matters
of legal interpretation)); or (vii) any other material breach by the Executive
of this Agreement that is not cured by the Executive within twenty (20) days
after receipt by the Executive of a written notice from the Company of such
breach specifying the details thereof. No action or inaction should be deemed
willful if not demonstrably willful and if taken or not taken by the Executive
in good faith as not being adverse to the best interests of the Company.
Reference in this paragraph (d) to the Company shall also include direct and
indirect subsidiaries of the Company, and materiality and material adverse
impact shall be measured based on the action or inaction and the impact upon,
and not the size of, the Company taken as a whole, provided that after a Change
in Control, the size of the Company, taken as a whole, shall be a relevant
factor in determining materiality and material adverse impact.

(e)     Upon written notice by the Company to the Executive of an involuntary
termination without Cause. A notice by the Company of non-renewal of the
Employment Term pursuant to Section 1 above shall be deemed an involuntary
termination of the Executive by the Company without Cause as of the end of the
Employment Term, but the Executive may terminate at any time after the receipt
of such notice and shall be treated as if she was terminated without Cause as of
such date.

(f)     Upon twenty (20) days' written notice by the Executive to the Company of
a termination for Good Reason (which notice sets forth in reasonable detail the
facts and circumstances claimed to provide a basis for such termination) unless
the Good Reason event is cured within such twenty (20) day period. The term
"Good Reason" shall mean, for purposes of this Agreement, without the
Executive's express written consent, the occurrence of any one or more of the
following: (i) the assignment to the Executive of duties materially inconsistent
with the Executive's then authorities, duties, responsibilities, and status
(including offices, titles, and reporting requirements), or any reduction in the
Executive's then title, position (including but not limited to as a member of
the Management Committee or any functional replacement therefor), reporting
lines or a material reduction (other than temporarily while Disabled or
otherwise incapacitated) in her then status, authorities, duties, or
responsibilities or, if then a director of the Company, failure to be nominated
or reelected as a director of the Company or removal as such; (ii) relocation of
the Executive from the principal office of the Company (excluding reasonable
travel on the Company's business to an extent substantially consistent with the
Executive's business obligations) or relocation of the principal office of the
Company to a location which is at least fifty (50) miles from the Company's
current headquarters, provided, however, if the Executive at the time of the
relocation is not located at the principal office, such relocation provision
shall apply based on her then location; (iii) a reduction by the Company in the
Executive's Base Salary; (iv) a reduction in the Executive's aggregate level of
participation in any of the Company's short and/or long-term incentive
compensation plans, or employee benefit or retirement plans, policies,
practices, or arrangements in which the Executive participated as of the
Effective Date, or, after a Change in Control, participated immediately prior to
the Change in Control; (v) the failure of the Company to obtain and deliver to
the Executive a satisfactory written agreement from any successor to the Company
to assume and agree to perform this Agreement; or (vi) any other material breach
by the Company of this Agreement. The Executive waives as a Good Reason event
the change in the SERP made by the last sentence of Section 3.4 hereof.

(g)     Upon written notice by the Executive to the Company of the Executive's
voluntary termination of employment without Good Reason (which the Company may,
in its sole discretion, make effective earlier than any notice date). A notice
by the Executive of non-renewal of the Employment Term pursuant to Section 1
above shall be deemed a voluntary termination by the Executive without Good
Reason as of the end of the Employment Term.

6.         Consequences of a Termination of Employment

6.1     Termination Due to Death or Retirement. If the Employment Term ends on
account of the Executive's termination due to death pursuant to Section 5(a)
above or retirement pursuant to Section 5(c) above, the Executive (or the
Executive's surviving spouse, or other beneficiary as so designated by the
Executive during her lifetime, or to the Executive's estate, as appropriate)
shall be entitled, in lieu of any other payments or benefits, subject to Section
7(e), to (i) payment promptly of any unpaid Base Salary, unpaid annual incentive
compensation (for the preceding fiscal year) and any accrued vacation, (ii)
reimbursement for any unreimbursed business expenses incurred prior to the date
of termination, and (iii) any amounts, benefits or fringes due under any equity,
benefit or fringe plan, grant or program in accordance with the terms of said
plan, grant or program but without duplication (collectively, the "Accrued
Obligations"). In addition, in the event the termination is as a result of
Executive's death, the early retirement factor under Section 2.03 of the SERP
shall be one hundred percent (100%) and the age requirement in Section 2.05 of
the SERP shall not apply and a death benefit shall be paid in accordance with
such Section in all instances.

6.2     Termination Due To Disability. If the Employment Term ends as a result
of Disability pursuant to Section 5(b) above, the Executive shall be entitled,
in lieu of any other payments or benefits, subject to Section 7(b) and Section
7(e) hereof, to any Accrued Obligations and the following:

(a)     Payment, during January of the calendar year following the date of the
Executive's termination, of an amount equal to three hundred percent (300%) of
the Executive's target annual incentive compensation award established for the
fiscal year during which the Executive's termination occurs (the "Termination
Year Target Bonus").

(b)     Continued monthly payment for two and one half (2 1/2) years of an
amount equal to the Executive's monthly Base Salary rate reduced by any
disability benefits received by the Executive under the Company's long term
disability plan for the corresponding period.

(c)     Payments and benefits as set forth in Section 6.3(c)-(j) hereof.

(d)     The Executive shall be deemed to have satisfied the definition of "total
disability" under the 1994 Long-Term Incentive Plan or the equivalent definition
under any successor plan thereto.

(e)     The Executive's early retirement factor under Section 2.03 of the
Company's SERP shall be one hundred percent (100%) (i.e. providing a fifty
percent (50%) of Final Average Compensation benefit) under the Company's SERP,
provided that the benefits payable under the SERP that are in excess of the
benefits that the Executive would receive thereunder without such increased
early retirement factor shall not commence to be paid until two and one half (2
1/2) years after the date of the termination of employment.

6.3     Involuntary Termination by the Company Without Cause or Termination by
the Executive for Good Reason. If the Executive is involuntarily terminated by
the Company without Cause in accordance with Section 5(e) above or the Executive
terminates her employment for Good Reason in accordance with Section 5(f) above,
the Executive shall be entitled, in lieu of any other payments or benefits,
subject to Section 7(b) hereof, to any Accrued Obligations and the following:

(a)     Payment, during January of the calendar year following the date of the
Executive's termination, of an amount equal to the Executive's Termination Year
Target Bonus multiplied by a fraction, the numerator of which is the number of
days during the fiscal year of the Executive's termination that the Executive
was employed by the Company and the denominator is three hundred sixty-five
(365), provided that in no event shall such payment exceed fifty percent (50%)
of the Termination Year Target Bonus.

(b)     Continued payment off payroll for two and one-half (2 1/2) years (in
approximately equal monthly installments) of an amount equal to two and one-half
(2 1/2) times the sum of: (i) the Executive's Base Salary, and (ii) the greater
of: (x) the Termination Year Target Bonus, or (y) the Executive's highest annual
incentive compensation award earned during the last three (3) fiscal years
ending prior to the fiscal year of termination (whether or not deferred) (the
sum of (i) and (ii) being hereinafter referred to as "Final Annual
Compensation").

(c)     To the extent eligible at such time or, if the Executive would be
eligible with credit for an additional two and one half (2 1/2) years of age and
service credit, coverage under all applicable retiree health and other retiree
welfare plans for the Executive and her dependents (including, if she is only
eligible because of the extra age and service credit, an adjustment, to the
extent necessary, to put the Executive in the same after-tax position as if she
had been eligible for such coverage) and, if not eligible for continued health
coverage under the retiree health plan, payment of the Executive's and
Executive's eligible dependents' COBRA continuation health coverage premiums for
the Company's health insurance plan that generally applies to senior executives
for the two and one-half (2 1/2) year period following the date of termination
or, if earlier, until the Executive and Executive's dependents cease to be
eligible for such coverage, provided that, if COBRA coverage cannot be provided
for the full period, any excess period shall be covered under (d) below (and
further provided that, if such premiums are taxable to the Executive, an
adjustment such that the Executive has no after tax cost for the providing of
such COBRA coverage).

(d)     To the extent eligible on the date of termination, continued
participation, at no additional after tax cost to the Executive than the
Executive would have as an employee, in all welfare plans (other than medical
plans covered under (c) above), until two and one-half (2 1/2) years after the
date of termination; provided, however, that in the event the Executive obtains
other employment that offers substantially similar or improved benefits, as to
any particular welfare plan, such continuation of coverage by the Company for
such benefits under such plan shall immediately cease. To the extent such
coverage cannot be provided under the Company's welfare benefit plans without
jeopardizing the tax status of such plans, for underwriting reasons or because
of the tax impact on the Executive, the Company shall pay the Executive an
amount such that the Executive can purchase such benefits separately at no
greater after tax cost to the Executive than the Executive would have had if the
benefits were provided to the Executive as an employee.

(e)     Two and one-half (2 1/2) additional years of service (including age as
if such service was completed) and compensation credit (at the Executive's "Then
Compensation Level") for benefit purposes under any defined benefit type
retirement plan, including but not limited to the SERP and the SBP if then in
effect, and, if the Executive is not eligible to receive benefits under any such
plan on the date of termination, two and one-half (2 1/2) additional years of
age for determining eligibility to receive such benefits, provided that benefits
under any such plan will not commence until the Executive actually attains the
required distribution age under the plan or the Executive's spouse qualifies for
death benefits under such plan and further provided that, with regard to any
plan qualified under Section 401(a) of the Internal Revenue Code of 1986, as
amended (the "Code"), the additional amounts may be provided on a nonqualified
plan basis. In addition, and notwithstanding the foregoing, with regard to the
SERP the Executive's early retirement factor under Section 2.03 shall be one
hundred percent (100%) (i.e. providing a fifty percent (50%) of Final Average
Compensation benefit) upon such termination of employment, provided that the
benefits payable under the SERP that are in excess of the benefits that would be
received thereunder without the increased early retirement factor provided for
in this sentence shall not commence to be paid until two and one-half (2 1/2)
years after such termination of employment and all benefits under the SERP
(which have not yet then commenced to be paid) shall be paid at such time
notwithstanding the proviso in the prior sentence. "Then Compensation Level"
shall mean an annual rate of compensation equal to the sum of (i) Final Annual
Compensation and (ii) the performance units and performance share units earned
with respect to the measurement periods ending at or about the end of the fiscal
year immediately preceding the year of termination (to the extent recognized in
the definition of "Compensation" under the applicable plan; in the case of the
SERP as provided in Section 3.4 above such that no amounts deemed earned in
respect of performance share units in 2008 (i.e. any grant after the 2005 grant)
or later years shall be included in Compensation for purposes of the SERP);
provided, however, that with respect to the year of termination, in lieu of
utilization of the amount in clause (ii) above, the Executive will be deemed to
have received in the year of termination the full amount of performance units
and performance share units earned with regard to the measuring periods ending
on or about the end of the fiscal year immediately preceding the year of
termination (whether or not such amount is actually paid to the Executive prior
to the date of termination); provided, further, that, other than as set forth in
the immediately preceding proviso, the amounts described in clause (ii) above
shall be included in "Compensation" under the plans referred to in this Section
6.3(e) in lieu of any amounts actually paid to the Executive in respect of
performance units and performance share units in the year of termination and
thereafter.

(f)     Payment promptly after termination of two and one-half (2 1/2) times the
amount of the maximum Company annual contribution or match to any defined
contribution type plan in which the Executive participates.

(g)     Immediate full vesting of any outstanding stock options that would vest
within two and one half (2 1/2) years after such termination of employment as if
the Executive had continued employment for such two and one half (2 1/2) year
period, to the extent permitted under the plan or grant, or if such vesting is
not permitted, a cash payment equal to the difference between the fair market
value of the shares covered by the unvested options and the exercise price of
such unvested options (the "Spread") on the date of termination, and, in both
cases, to the extent such options are exercisable for less than two and three
quarters (2 3/4) years after termination (or, if less, the remainder of the
respective terms), a cash payment equal to the Black-Scholes (based on the same
methodology used for the Company's then latest distributed proxy statement or,
if not so used, for internal valuation of the last stock option grants made by
the Company prior to the termination) future value of such options for the
lesser of two and three quarters (2 3/4) years or the remainder of such terms
(any such payments shall be made promptly after such termination). The terms of
the Executive's outstanding options are deemed to be modified to the extent
required by this Section 6.3 (g).

(h)     Payment when it would otherwise be paid in accordance with the 1994
Long-Term Incentive Plan of any amount due with regard to performance share
units outstanding on the date of termination to the extent permitted under such
plan, plus, outside of such plan, when it would otherwise have been paid, an
amount equal to the amount the Executive would have received with regard to any
performance share units outstanding at the time of termination that could not be
so paid. For purposes of calculating the foregoing amounts, all discretionary
performance targets relating to the Executive's individual performance will be
deemed to be fully achieved and the actual level of achievement of all financial
performance targets will be determined as if the Executive continued to be
employed through the end of the applicable measuring period.

(i)     Immediate full vesting of the Executive's accounts under the Deferred
Income Plan, and to the extent not permitted under such plan, a cash payment
outside of the plan equal to the value of the amount that would have vested
under the plan.

(j)     Continuation of participation for two and one-half (2 1/2) additional
years in the Company's programs with regard to tax preparation assistance and
financial planning assistance, club dues and automobile (but based on the
automobile then being used and no new one), in accordance with the Company's
programs in effect at the time of the termination.

6.4     Termination by the Company for Cause or Termination by the Executive
without Good Reason. If the Executive is terminated by the Company for Cause or
the Executive terminates her employment without Good Reason, the Executive shall
be entitled to receive all Accrued Obligations.

7.     No Mitigation/No Offset/Release

(a)     In the event of any termination of employment hereunder, the Executive
shall be under no obligation to seek other employment and there shall be no
offset against any amounts due the Executive under this Agreement on account of
any remuneration attributable to any subsequent employment that the Executive
may obtain. The amounts payable hereunder shall not be subject to setoff,
counterclaim, recoupment, defense or other right which the Company may have
against the Executive or others, except as specifically set forth in Section 9
hereof or upon obtaining by the Company of a final unappealable judgment against
the Executive.

(b)     Any amounts payable and benefits or additional rights provided pursuant
to Section 6.2 (other than Section 6.2(e)), Section 6.3 (other than Section
6.3(k)) and Section 8.1 (other than Section 8.1(m)) beyond Accrued Obligations
and amounts or rights due under law, and, in the case of Section 6.3 and Section
8.1, beyond the sum of any amounts due (without execution of a release) under
the Company severance program then in effect, or, if greater, three (3) months
Base Salary as severance, shall only be payable if the Executive delivers to the
Company a release of all claims of the Executive (other than those specifically
payable or providable hereunder on or upon the applicable type of termination
and any rights of indemnification under the Company's organizational documents)
with regard to the Company, its subsidiaries and related entities and their
respective past or present officers, directors and employees in such form as
reasonably requested by the Company.

(c)     Upon any termination of employment, upon the request of the Company, the
Executive shall deliver to the Company a resignation from all offices and
directorships and fiduciary positions of the Executive in which the Executive is
serving with, or at the request of, the Company or its subsidiaries, affiliates
or benefit plans.

(d)     The amounts and benefits provided under Sections 6 and 8 hereof are
intended to be inclusive and not duplicative of the amounts and benefits due
under the Company's employee benefit plans and programs to the extent they are
duplicative.

(e)     The intent of the parties is that all payments hereunder shall be in
accordance with Section 409A of the Internal Revenue Code ("Section 409A") and
this Agreement shall be interpreted accordingly. The parties shall modify this
Agreement as necessary to assure such compliance. To the extent that the
Executive is a "Specified Employee," within the meaning of Section 409A, any
payments paid as a result of separation from service (within the meaning of
Section 409A), other than upon death, shall not be paid until the earlier of six
(6) months after such separation from service and Executive's death (the "Delay
Period") and all payments that otherwise become due during such Delay Period
shall be promptly paid in a lump sum after it has expired. Furthermore in such
situation, to the extent required by Section 409A, the Executive shall pay the
premiums of all benefits to be provided during the Delay Period and shall
promptly after the end of the Delay Period be reimbursed by the Company
therefor.

8.     Change in Control

8.1     Employment Termination in Connection with a Change in Control. In the
event of a Qualifying Termination (as defined below) during the period
commencing one-hundred eighty (180) days prior to the effective date of a Change
in Control and terminating on the second anniversary of the effective date of a
Change in Control (the "Change in Control Protection Period"), then in lieu of
the benefits provided to the Executive under Section 6.3 of this Agreement,
subject to Section 7(e), the Company shall pay the Executive the following
amounts within (except as otherwise provided) thirty (30) business days of the
Qualifying Termination (or, if later, the effective date of the Change in
Control; in which case any amounts or benefits previously paid pursuant to
Section 6 shall be setoff against those under this Section 8) and provide the
following benefits:

(a)     Any Accrued Obligations.

(b)     A lump-sum cash payment equal to three (3) times the highest rate of the
Executive's Base Salary rate in effect at any time up to and including the date
of the Executive's termination.

(c)     A lump-sum cash payment equal to the Prorated Portion (as determined in
the next sentence) of the greater of: (i) the Executive's Termination Year
Target Bonus or (ii) the Executive's earned annual incentive award for the
fiscal year prior to the fiscal year in which the earlier of the Change in
Control or the Qualifying Termination occurs (whether or not deferred). The
"Prorated Portion" of the foregoing amount shall be determined by multiplying
such amount by a fraction, the numerator of which is the number of days during
the fiscal year of termination that the Executive is employed by the Company,
and the denominator of which is, three hundred sixty-five (365).

(d)     A lump-sum cash payment equal to three (3) times the greater of: (i) the
Executive's highest annual incentive compensation earned over the three (3)
fiscal years ending prior to the earlier of the Change in Control or the
Qualifying Termination (whether or not deferred); or (ii) the Executive's target
incentive compensation established for the fiscal year in which the Executive's
date of termination occurs.

(e)     To the extent the Executive is eligible, was eligible prior or after the
Change in Control (or, if earlier, the Qualifying Termination) or if the
Executive would be eligible with credit for an additional three (3) years of age
and service credit, coverage under all applicable retiree health and other
retiree welfare plans for the Executive and the Executive's eligible dependents
(including an adjustment to the extent necessary to put the Executive on the
same after tax basis as if the Executive had been eligible for such coverage).

(f)     To the extent eligible prior or after the Change in Control (or, if
earlier, the Qualifying Termination), continued participation, (coordinated with
(e) above to the extent duplicative), at no additional after tax cost to the
Executive than the Executive would have as an employee, in all welfare plans,
until three (3) years after the date of termination, provided, however, that in
the event the Executive obtains other employment that offers substantially
similar or improved benefits, as to any particular welfare plan, such
continuation of coverage by the Company for such similar or improved benefit
under such plan shall immediately cease. To the extent such coverage cannot be
provided under the Company's welfare benefit plans without jeopardizing the tax
status of such plans, for underwriting reasons or because of the tax impact on
the Executive, the Company shall pay the Executive an amount such that the
Executive can purchase such benefits separately at no greater after tax cost to
her than she would have had if the benefits were provided to her as an employee.

(g)     A lump-sum cash payment of the actuarial present value equivalent (as
determined in accordance with the most favorable (to the Executive) overall
actuarial assumptions and subsidies in any of the Company's tax-qualified or
nonqualified type defined benefit pension plans in which the Executive then
participates) of the accrued benefits accrued by the Executive as of the date of
termination under the terms of any nonqualified defined benefit type retirement
plan, including but not limited to, the SERP and the SBP, and assuming the
benefit was fully vested (and commenced immediately on such termination) without
regard to any minimum age or service requirements. For this purpose, such
benefits shall be calculated with an early retirement factor under Section 2.03
of the SERP of one hundred percent (100%) and under the assumption that the
Executive's employment continued following the date of termination for three (3)
full years (i.e., three (3) additional years of age (including, but not limited
to, for purposes of determining the actuarial present value, but not the
commencement date of benefits for calculation purposes (all of which shall be
deemed to commence on the date of termination)), compensation (at the
Executive's Then Compensation Level) and service credits shall be added).

(h)     Three (3) times the amount of the maximum Company contribution or match
to any defined contribution type plan in which the Executive participates.

(i)     A lump-sum cash payment of the product of (i) the Interest Factor (as
determined in the next sentence) multiplied by (ii) the Executive's entire
account balance under the Deferred Income Plan (or any replacement therefor),
plus an additional amount equal to three (3) times the match which the Company
made for the Executive to such plan for the fiscal year ending immediately prior
to the earlier of the Change in Control or the Qualifying Termination. The
"Interest Factor" shall be equal to one (1) plus three (3) times the rate of
earnings of the Executive's account under such plan for the fiscal year ending
immediately prior to her termination.

(j)     Immediate full vesting of any outstanding stock options, performance
share units (at maximum level) and other equity awards (and lapse of any
forfeiture provisions) to the extent permitted under the plan or grant, or if
full vesting is not permitted with regard to stock options, a cash payment equal
to the Spread on such unvested options on the date of termination (or, if later,
the date of the Change in Control) plus, in both cases, if options are
exercisable for less than three (3) years after termination (or, if less, the
remainder of the respective terms, including any termination of exercisability
of all Company stock options in connection with the Change in Control or a
merger related thereto), a cash payment equal to the Black-Scholes (based on the
same methodology used for the Company's then latest distributed proxy statement
or, if not so used, for internal valuation of the last stock option grants made
by the Company prior to the earlier of the Qualifying Termination or the Change
in Control) future value of such outstanding options for the lesser of three (3)
years or the remainder of such terms.

(k)     Outplacement services at a level commensurate with the Executive's
position, including use of an executive office and secretary, for a period of
one (1) year commencing on the date of termination but in no event extending
beyond the date on which the Executive commences other full time employment.

(l)     Continuation of participation for three (3) additional years in the
Company's programs with regard to tax preparation assistance and financial
planning assistance, club dues and automobile (but based on the automobile then
being used and no new one), in accordance with the Company's programs in effect
at the time of the Change in Control.

        For purposes of this Section 8, a Qualifying Termination shall mean any
termination of the Executive's employment (i) by the Company without Cause, or
(ii) by the Executive for Good Reason.

8.2     Definition of "Change in Control." A Change in Control of the Company
shall be deemed to have occurred as of the first day any one or more of the
following conditions shall have been satisfied:

(a)     Any "person" or "group" (within the meaning of Section 13(d) and
14(d)(2) of the Securities Exchange Act of 1934, as amended (the "Exchange
Act")) other than the Company, any trustee or other fiduciary holding Company
common stock under an employee benefit plan of the Company or a related company,
or any corporation which is owned, directly or indirectly, by the stockholders
of the Company in substantially the same proportions as their ownership of the
Company's common stock, is or becomes the beneficial owner (as defined in Rule
13d-3 under the Exchange Act) of more than thirty percent (30%) of the then
outstanding voting stock;

(b)     During any period of two (2) consecutive years, individuals who at the
beginning of such period constitute the Board and any new director whose
election by the Board or nomination for election by the Company's stockholders
was approved by a vote of at least two-thirds of the directors then still in
office who either were directors at the beginning of the two year period or
whose election or nomination for election was previously so approved, cease for
any reason to constitute at least a majority of the Board;

(c)     The consummation of a merger or consolidation of the Company with any
other corporation, other than a merger or consolidation which would result in
the voting securities of the Company outstanding immediately prior thereto
continuing to represent (either by remaining outstanding or being converted into
voting securities of the surviving entity) more than fifty percent (50%) of the
combined voting securities of the Company or such surviving entity outstanding
immediately after such merger or consolidation; or

(d)     The approval of the stockholders of the Company of a plan of complete
liquidation of the Company or an agreement for the sale or disposition by the
Company of all or substantially all of its assets.

8.3     Excise Tax Equalization Payment. In the event that the Executive becomes
entitled to payments and/or benefits which would constitute "parachute payments"
within the meaning of Section 280G(b)(2) of the Code, the provisions of Exhibit
A will apply.

9.     Noncompetition, Confidentiality and Nondisparagement

9.1     Agreement Not to Compete.

(a)     The Executive agrees that for a period of two (2) years after the
termination of the Executive's employment, the Executive will not engage in
Competition with the Company with the Listed Companies, provided that after the
Executive's termination of employment the Listed Companies shall be limited to
those effectively listed at the time of her termination and still on such list
at the time of any alleged activity of the Executive, including, but not limited
to, (i) soliciting customers, business or orders for, or selling any products
and services in, Competition with the Company for such Listed Companies or (ii)
diverting, enticing, or otherwise taking away customers, business or orders of
the Company, or attempting to do so, in either case in Competition with the
Company for such Listed Companies.

(b)     The Executive agrees that if, while she is receiving severance pay from
the Company pursuant to Section 6.2(b) or Section 6.3(b), the Executive: (i)
violates (a) above, or (ii) otherwise engages in Competition in the Restricted
Territory, whether or not with the Listed Companies, Section 9.6(b) hereof shall
apply.

(c)     The Executive agrees that the restrictions contained in this Section 9
are necessary for the protection of the business and goodwill of the Company
because of the trade secrets within the Executive's knowledge and are considered
by the Executive to be reasonable for such purpose.

9.2     Definitions.

(a)     "Competition" shall mean engaging in, as an employee, director, partner,
principal, shareholder, consultant, advisor, independent contractor or similar
capacity, with (a) the Listed Companies or (b) in any business, activity or
conduct which directly competes with the business of the Company, provided that,
with regard to the period after termination of the Executive's employment,
Section 9.1(b)(ii) shall only apply to business lines in which the Company is
engaged both at the time of termination of employment and at the time of the
determination and which during the last fiscal year ending prior to the date of
such termination represented at least five percent (5%) of the Company's
revenues (the "Prohibited Lines"). Notwithstanding anything else in this Section
9, Competition shall not include: (A) (i) holding five percent (5%) or less of
an interest in the equity or debt of any publicly traded company, (ii) engaging
in any activity with the prior written approval of the Chief Executive Officer
or the O&C Committee, (iii) the practice of law in a law firm that represents
entities in Competition with the Company, provided that the Executive does not
personally represent such entities, or (iv) the employment by, or provision of
services to, an investment banking firm or consulting firm that provides
services to entities that are in Competition with the Company provided that the
Executive does not personally represent or provide services to such entities
that are Listed Companies or otherwise with regard to businesses in Competition
with the Prohibited Lines, or (B) with regard to Section 9.1(b)(ii), (i) being
employed by, or consulting for, a non-Competitive division or business unit of
an entity which is in Competition with the Company (and participating in such
entity's employee equity plans), (ii) being employed by, or consulting for, an
entity which had annual revenues in the last fiscal year prior to the Executive
being employed by, or consulting for, the entity generated through business
lines in Competition with the Prohibited Lines of the Company that do not exceed
five percent (5%) of such entity's total annual revenues, provided that revenues
within the Executive's area of responsibility or authority are not more than ten
percent (10%) composed of the revenues from the businesses in Competition with
the Prohibited Lines, or (iii) any activities conducted after a Change in
Control of the Company.

(b)     The Restricted Territory shall mean any geographic area in which the
Company with regard to the Prohibited Lines did more than nominal business.

(c)     Listed Companies shall mean those entities which are within the "peer
group" established by the Company for the performance graphs in its proxy
statement pursuant to Item 402(l) of Regulation S-K under the Exchange Act and
which are in a list of no more than five (5) entities established by the Company
from time to time and available from the Chief Human Resources Officer, provided
that the addition of any entity to the list shall not be effective until sixty
(60) days after it is so listed.

(d)     For purposes of this Section 9, "Company" shall mean the Company and its
subsidiaries and affiliates.

9.3     Agreement Not to Engage in Certain Solicitation. The Executive agrees
that the Executive will not, during the Executive's employment with the Company
or during the two (2) year period thereafter, directly or indirectly, solicit or
induce, or attempt to solicit or induce, any non-clerical employee(s), sales
representative(s), agent(s), or consultant(s) of the Company to terminate such
person's employment, representation or other association with the Company for
the purpose of affiliating with any entity with which the Executive is
associated ("Solicitation").

9.4     Confidential Information.

(a)     The Executive specifically acknowledges that any trade secrets or
confidential business and technical information of the Company or its vendors,
suppliers or customers, whether reduced to writing, maintained on any form of
electronic media, or maintained in mind or memory and whether compiled by the
Executive or the Company (collectively, "Confidential Information"), derives
independent economic value from not being readily known to or ascertainable by
proper means by others; that reasonable efforts have been made by the Company to
maintain the secrecy of such information; that such information is the sole
property of the Company or its vendors, suppliers, or customers and that any
retention, use or disclosure of such information by the Executive during the
Employment Term (except in the course of performing duties and obligations of
employment with the Company) or any time after termination thereof, shall
constitute misappropriation of the trade secrets of the Company or its vendors,
suppliers, or customers, provided that Confidential Information shall not
include: (i) information that is at the time of disclosure public knowledge or
generally known within the industry, (ii) information deemed in good faith by
the Executive, while employed by the Company, desirable to disclose in the
course of performing the Executive's duties, (iii) information the disclosure of
which the Executive in good faith deems necessary in defense of the Executive's
rights provided such disclosure by the Executive is limited to only disclose as
necessary for such purpose, or (iv) information disclosed by the Executive to
comply with a court, or other lawful compulsory, order compelling her to do so,
provided the Executive gives the Company prompt notice of the receipt of such
order and the disclosure by the Executive is limited to only disclosure
necessary for such purpose.

(b)     The Executive acknowledges that the Company from time to time may have
agreements with other persons or with the United States Government, or agencies
thereof, that impose obligations or restrictions on the Company regarding
inventions made during the course of work under such agreements or regarding the
confidential nature of such work. If the Executive's duties hereunder will
require disclosures to be made to her subject to such obligations and
restrictions, the Executive agrees to be bound by them.

9.5     Scope of Restrictions. If, at the time of enforcement of this Section 9,
a court holds that the restrictions stated herein are unreasonable under
circumstances then existing, the parties hereto agree that the maximum period,
scope or geographical area reasonable under such circumstances shall be
substituted for the stated period, scope or area and that the court shall be
allowed to revise the restrictions contained herein to cover the maximum period,
scope and area permitted by law.

9.6     Remedies.

(a)     In the event of a material breach or threatened material breach of
Section 9.1(a), Section 9.3, Section 9.4 or Section 9.10, the Company, in
addition to its other remedies at law or in equity, shall be entitled to
injunctive or other equitable relief in order to enforce or prevent any
violations of the provisions of this Section 9. Except as specifically provided
with regard to Listed Companies, the Company agrees that it will not assert to
enjoin or otherwise limit the Executive's activities based on an argument of
inevitable disclosure of confidential information.

(b) I    n the event Section 9.1(b) applies, the Company may immediately cease
payment to the Executive of all future amounts due under Sections 6.2(a) or (b)
or Sections 6.3(a) or (b), as well as otherwise specifically provided in any
other plan, grant or program.

(c)     Upon written request of the Executive, the Company shall within thirty
(30) days notify the Executive in writing whether or not in good faith it
believes any proposed activities would be in Competition and, if it so
determines or does not reply within thirty (30) days, it shall be deemed to
waive any right to treat such activities as Competition unless the facts are
otherwise than as presented by the Executive or there is a change thereafter in
such activities. The Executive shall promptly provide the Company with such
information as it may reasonably request to evaluate whether or not such
activities are in Competition.

9.7     Uniformity. In no event shall any definitions of Competition or
Solicitation (or a similar provision) as it applies to the Executive with regard
to any plan of program or grant of the Company be interpreted to be any broader
than as set forth in this Section 9.

9.8     Delivery of Documents. Upon termination of this Agreement or at any
other time upon request by the Company, the Executive shall promptly deliver to
the Company all records, files, memoranda, notes, designs, data, reports, price
lists, customer lists, drawings, plans, computer programs, software, software
documentation, sketches, laboratory and research notebooks and other documents
(and all copies or reproductions of such materials in her possession or control)
belonging to the Company. Notwithstanding the foregoing, the Executive may
retain her rolodex and similar phone directories (collectively, the "Rolodex")
to the extent the Rolodex does not contain information other than name, address,
telephone number and similar information, provided that, at the request of the
Company, the Executive shall provide the Company with a copy of the Rolodex.

9.9     Nondisparagement.

(a)     During the Employment Term and thereafter, the Executive shall not with
willful intent to damage economically or as to reputation or vindictively
disparage the Company, its subsidiaries or their respective past or present
officers, directors or employees (the "Protected Group"), provided that the
foregoing shall not apply to (i) actions or statements taken or made by the
Executive while employed by the Company in good faith as fulfilling the
Executive's duties with the Company or otherwise at the request of the Company,
(ii) truthful statements made in compliance with legal process or governmental
inquiry, (iii) as the Executive in good faith deems necessary to rebut any
untrue or misleading public statements made about her or any other member of the
Protected Group, (iv) statements made in good faith by the Executive to rebut
untrue or misleading statements made about her or any other member of the
Protected Group by any member of the Protected Group, and (v) normal commercial
puffery in a competitive business situation. No member of the Protected Group
shall be a third party beneficiary of this Section 9.9(a).

(b)     During the Employment Term and thereafter, neither the Company
officially nor any then member of the Executive Leadership Team (or the
equivalent) of the Company, as such term is currently used within the Company,
shall with willful intent to damage the Executive economically or as to
reputation or otherwise vindictively disparage the Executive, provided the
foregoing shall not apply to (i) actions or statements taken or made in good
faith within the Company in fulfilling duties with the Company, (ii) truthful
statements made in compliance with legal process, governmental inquiry or as
required by legal filing or disclosure requirements, (iii) as in good faith
deemed necessary to rebut any untrue or misleading statements by the Executive
as to any member of the Protected Group or (iv) normal commercial puffery in a
competitive business situation.

(c)     In the event of a material breach or threatened material breach of
clauses (a) or (b) above, the Company or the Executive, as the case may be, in
addition to its or the Executive's other remedies at law or in equity, shall be
entitled to injunctive or other equitable relief in order to enforce or prevent
any violations of this Section 9.9.

9.10         Pooling of Interests. If the Company is involved in any proposed
business combination that is contemplated to be accounted for as a pooling of
interests, the Executive agrees to cooperate with the reasonable requests of the
Company with regard to the exercise of stock options, the sale of Company stock
or other matters that could affect the ability of the combination to be
accounted for as a pooling of interests.

10.     Liability Insurance

    The Company shall cover the Executive under directors and officers liability
insurance both during and, while potential liability exists, after the
Employment Term in the same amount and to the same extent, if any, as the
Company covers its other officers and directors.

11.     Assignment

11.1     Assignment by the Company. This Agreement may and shall be assigned or
transferred to, and shall be binding upon and shall inure to the benefit of, any
successor of the Company, and any such successor shall be deemed substituted for
all purposes of the "Company" under the terms of this Agreement. As used in this
Agreement, the term "successor" shall mean any person, firm, corporation or
business entity which at any time, whether by merger, purchase, or otherwise,
acquires all or substantially all of the assets of the Company. Notwithstanding
such assignment, the Company shall remain, with such successor, jointly and
severally liable for all its obligations hereunder. Except as herein provided,
this Agreement may not otherwise be assigned by the Company.

11.2     Assignment by the Executive. This Agreement is not assignable by the
Executive. This Agreement shall inure to the benefit of and be enforceable by
the Executive's personal or legal representatives, executors, and
administrators, successors, heirs, distributees, devisees, and legatees. If the
Executive should die while any amounts payable to the Executive hereunder remain
outstanding, all such amounts, unless otherwise provided herein, shall be paid
in accordance with the terms of this Agreement to the Executive's devisee,
legatee, or other designee or, in the absence of such designee, to the
Executive's estate.

12.     Legal Remedies

12.1     Payment of Legal Fees. The Company shall pay the Executive's reasonable
legal fees and costs associated with entering into this Agreement. To the
fullest extent permitted by law, the Company shall promptly pay upon submission
of statements all legal and other professional fees, costs of litigation,
prejudgment interest, and other expenses incurred in connection with any dispute
arising hereunder; provided, however, the Company shall be reimbursed by the
Executive for (i) the fees and expenses advanced in the event the Executive's
claim is in a material manner in bad faith or frivolous and the arbitrator or
court, as applicable, determines that the reimbursement of such fees and
expenses is appropriate, or (ii) to the extent that the arbitrator or court, as
appropriate, determines that such legal and other professional fees are clearly
and demonstrably unreasonable.

12.2     Arbitration. All disputes and controversies arising under or in
connection with this Agreement, other than the seeking of injunctive or other
equitable relief pursuant to Section 9 hereof, shall be settled by arbitration
conducted before a panel of three (3) arbitrators sitting in New York City, New
York, or such other location agreed by the parties hereto, in accordance with
the rules for expedited resolution of commercial disputes of the American
Arbitration Association then in effect. The determination of the majority of the
arbitrators shall be final and binding on the parties. Judgment may be entered
on the award of the arbitrator in any court having proper jurisdiction. All
expenses of such arbitration, including the fees and expenses of the counsel of
the Executive, shall be borne by the Company and the Executive shall be entitled
to reimbursement of her expenses as provided in Section 12.1 hereof.

12.3     Notice. Any notices, requests, demands, or other communications
provided for by this Agreement shall be sufficient if in writing and if
delivered personally, sent by telecopier, sent by an overnight service or sent
by registered or certified mail. Notice to the Executive not delivered
personally (or by telecopy where the Executive is known to be) shall be sent to
the last address on the books of the Company, and notice to the Company not
delivered personally (or by telecopy to the known personal telecopy of the
person it is being sent to) shall be sent to it at its principal office. All
notices to the Company shall be delivered to the Chief Executive Officer with a
copy to the senior legal officer. Delivery shall be deemed to occur on the
earlier of actual receipt or tender and rejection by the intended recipient.

12.4     Continued Payments. In the event after a Change in Control either party
files for arbitration to resolve any dispute as to whether a termination is for
Cause or Good Reason, until such dispute is determined by the arbitrators, the
Executive shall continue to be treated economically and benefit wise in the
manner asserted by her in the arbitration effective as of the date of the filing
of the arbitration, subject to the Executive promptly refunding any amounts paid
to her, paying the cost of any benefits provided to her and paying to the
Company the profits in any stock option or other equity awards exercised or
otherwise realized by her during the pendency of the arbitration which she is
ultimately held not to be entitled to; provided the arbitrators may terminate
such payments and benefits in the event that they determine at any point that
the Executive is intentionally delaying conclusion of the arbitration.

13.     Miscellaneous

13.1     Entire Agreement. This Agreement, except to the extent specifically
provided otherwise herein, supersedes any prior agreements or understandings,
oral or written, between the parties hereto or between the Executive and the
Company, with respect to the subject matter hereof and constitutes the entire
Agreement of the parties with respect to the subject matter hereof. To the
extent any severance plan or program of the Company that would apply to the
Executive is more generous to the Executive than the provisions hereof, the
Executive shall be entitled to any additional payments or benefits which are not
duplicative, but shall otherwise not be eligible for such plan or program.

13.2     Modification. This Agreement shall not be varied, altered, modified,
canceled, changed, or in any way amended, nor any provision hereof waived,
except by mutual agreement of the parties in a written instrument executed by
the parties hereto or their legal representatives.

13.3     Severability. In the event that any provision or portion of this
Agreement shall be determined to be invalid or unenforceable for any reason, the
remaining provisions of this Agreement shall be unaffected thereby and shall
remain in full force and effect.

13.4     Counterparts. This Agreement may be executed in two (2) or more
counterparts, each of which shall be deemed to be an original, but all of which
together will constitute one and the same Agreement.

13.5     Tax Withholding. The Company may withhold from any benefits payable
under this Agreement all federal, state, city, or other taxes as may be required
pursuant to any law or governmental regulation or ruling.

13.6     Beneficiaries. The Executive may designate one or more persons or
entities as the primary and/or contingent beneficiaries of any amounts to be
received under this Agreement. Such designation must be in the form of a signed
writing acceptable to the Board or the Board's designee. The Executive may make
or change such designation at any time.

13.7     Representation. The Executive represents that the Executive's
employment by the Company and the performance by the Executive of her
obligations under this Agreement do not, and shall not, breach any agreement
that obligates her to keep in confidence any trade secrets or confidential or
proprietary information of her or of any other party, to write or consult to any
other party or to refrain from competing, directly or indirectly, with the
business of any other party. The Executive shall not disclose to the Company,
and the Company shall not request that the Executive disclose, any trade secrets
or confidential or proprietary information of any other party.

14.     Governing Law

    The provisions of this Agreement shall be construed and enforced in
accordance with the laws of the state of Delaware, without regard to any
otherwise applicable principles of conflicts of laws.

    IN WITNESS WHEREOF, the Executive and the Company have executed this
Agreement, as of the day and year first above written.

 

                                                                                                                   
  /s/Mary L. Howell                                  
                                                                                                                   
Mary L. Howell

 

                                                                                                                    TEXTRON
INC.

 

                                                                                                                     By: 
/s/Terrence O'Donnell                       
                                                                                                                           
Name:  Terrence O'Donnell
                                                                                                                           
Title:  EVP, General Counsel

 

Exhibit A
Parachute Gross Up

        (a)     In the event that the Executive shall become entitled to
payments and/or benefits provided by this Agreement or any other amounts in the
"nature of compensation" (whether pursuant to the terms of this Agreement or any
other plan, arrangement or agreement with the Company, any person whose actions
result in a change of ownership or effective control covered by Section
280G(b)(2) of the Code or any person affiliated with the Company or such person)
as a result of such change in ownership or effective control (collectively the
"Company Payments"), and such Company Payments will be subject to the tax (the
"Excise Tax") imposed by Section 4999 of the Code (and any similar tax that may
hereafter be imposed by any taxing authority) the Company shall pay to the
Executive at the time specified in subsection (d) below an additional amount
(the "Gross-up Payment") such that the net amount retained by the Executive,
after deduction of any Excise Tax on the Company Payments and any U.S. federal,
state, and for local income or payroll tax upon the Gross-up Payment provided
for by this paragraph (a), but before deduction for any U.S. federal, state, and
local income or payroll tax on the Company Payments, shall be equal to the
Company Payments.

        (b)     For purposes of determining whether any of the Company Payments
and Gross-up Payments (collectively the "Total Payments") will be subject to the
Excise Tax and the amount of such Excise Tax, (x) the Total Payments shall be
treated as "parachute payments" within the meaning of Section 280G(b)(2) of the
Code, and all "parachute payments" in excess of the "base amount" (as defined
under Code Section 280G(b)(3) of the Code) shall be treated as subject to the
Excise Tax, unless and except to the extent that, in the opinion of the
Company's independent certified public accountants appointed prior to any change
in ownership (as defined under Code Section 280G(b)(2)) or tax counsel selected
by such accountants (the "Accountants") such Total Payments (in whole or in
part) either do not constitute "parachute payments," represent reasonable
compensation for services actually rendered within the meaning of Section
280G(b)(4) of the Code in excess of the "base amount" or are otherwise not
subject to the Excise Tax, and (y) the value of any non-cash benefits or any
deferred payment or benefit shall be determined by the Accountants in accordance
with the principles of Section 280G of the Code.

        (c)     For purposes of determining the amount of the Gross-up Payment,
the Executive shall be deemed to pay U.S. federal income taxes at the highest
marginal rate of U.S. federal income taxation in the calendar year in which the
Gross-up Payment is to be made and state and local income taxes at the highest
marginal rate of taxation in the state and locality of the Executive's residence
for the calendar year in which the Company Payment is to be made, net of the
maximum reduction in U.S. federal income taxes which could be obtained from
deduction of such state and local taxes if paid in such year. In the event that
the Excise Tax is subsequently determined by the Accountants to be less than the
amount taken into account hereunder at the time the Gross-up Payment is made,
the Executive shall repay to the Company, at the time that the amount of such
reduction in Excise Tax is finally determined, the portion of the prior Gross-up
Payment attributable to such reduction (plus the portion of the Gross-up Payment
attributable to the Excise Tax and U.S. federal, state and local income tax
imposed on the portion of the Gross-up Payment being repaid by the Executive if
such repayment results in a reduction in Excise Tax or a U.S. federal, state and
local income tax deduction), plus interest on the amount of such repayment at
the rate provided in Section 1274(b)(2)(B) of the Code. Notwithstanding the
foregoing, in the event any portion of the Gross-up Payment to be refunded to
the Company has been paid to any U.S. federal, state and local tax authority,
repayment thereof (and related amounts) shall not be required until actual
refund or credit of such portion has been made to the Executive, and interest
payable to the Company shall not exceed the interest received or credited to the
Executive by such tax authority for the period it held such portion. The
Executive and the Company shall mutually agree upon the course of action to be
pursued (and the method of allocating the expense thereof) if the Executive's
claim for refund or credit is denied.

        In the event that the Excise Tax is later determined by the Accountant
or the Internal Revenue Service to exceed the amount taken into account
hereunder at the time the Gross-up Payment is made (including by reason of any
payment the existence or amount of which cannot be determined at the time of the
Gross-up Payment), the Company shall make an additional Gross-up Payment in
respect of such excess (plus any interest or penalties payable with respect to
such excess) at the time that the amount of such excess is finally determined.

        (d)     The Gross-up Payment or portion thereof provided for in
subsection (c) above shall be paid not later than the thirtieth (30th) day
following an event occurring which subjects the Executive to the Excise Tax;
provided, however, that if the amount of such Gross-up Payment or portion
thereof cannot be finally determined on or before such day, the Company shall
pay to the Executive on such day an estimate, as determined in good faith by the
Accountant, of the minimum amount of such payments and shall pay the remainder
of such payments (together with interest at the rate provided in Section
1274(b)(2)(B) of the Code), subject to further payments pursuant to subsection
(c) hereof, as soon as the amount thereof can reasonably be determined, but in
no event later than the ninetieth day after the occurrence of the event
subjecting the Executive to the Excise Tax. In the event that the amount of the
estimated payments exceeds the amount subsequently determined to have been due,
such excess shall constitute a loan by the Company to the Executive, payable on
the fifth day after demand by the Company (together with interest at the rate
provided in Section 1274(b)(2)(B) of the Code).

        (e)     In the event of any controversy with the Internal Revenue
Service (or other taxing authority) with regard to the Excise Tax, the Executive
shall permit the Company to control issues related to the Excise Tax (at its
expense), provided that such issues do not potentially materially adversely
affect the Executive, but the Executive shall control any other issues. In the
event the issues are interrelated, the Executive and the Company shall in good
faith cooperate so as not to jeopardize resolution of either issue, but if the
parties cannot agree the Executive shall make the final determination with
regard to the issues. In the event of any conference with any taxing authority
as to the Excise Tax or associated income taxes, the Executive shall permit the
representative of the Company to accompany the Executive, and the Executive and
the Executive's representative shall cooperate with the Company and its
representative.

        (f)     The Company shall be responsible for all charges of the
Accountant.

        (g)     The Company and the Executive shall promptly deliver to each
other copies of any written communications, and summaries of any verbal
communications, with any taxing authority regarding the Excise Tax covered by
this Exhibit B.